NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0029-20

MEDFORD COMMONS, LLC,

          Plaintiff,

v.

LEXON INSURANCE COMPANY
AND BOND SAFEGUARD
INSURANCE COMPANY, Jointly
and Severally,

          Defendants,

and

TOWNSHIP OF MEDFORD,

          Intervenor-Plaintiff,

v.

LEXON INSURANCE COMPANY
AND BOND SAFEGUARD
INSURANCE COMPANY, Jointly
and Severally,

          Defendants/Third-Party Plaintiffs
          Respondents/Cross-Appellants,
v.

FREEDMAN COHEN
DEVELOPMENT, LLC, CARL
FREEDMAN, Individually, and
MITCHELL COHEN, Individually,

      Third-Party Defendants and
      Fourth-Party Defendants,

and

MEDFORD VILLAGE EAST
ASSOCIATES, LLC,

      Third-Party Defendant/
      Fourth-Party Plaintiff-
      Appellant/Cross-Respondent,

and

STEPHEN D. SAMOST,

      Fourth-Party Plaintiff,

v.

MEDFORD COMMONS, LLC,
TOWNSHIP OF MEDFORD,
CHRISTOPHER CONLON, Individually,
PETER RIPKA, Individually, TODD
COOPER, Individually, and PENNONI
ASSOCIATES, INC.,

     Fourth-Party Defendants.
___________________________________

            Submitted December 15, 2021 – Decided January 3, 2022

                                                                    A-0029-20
                                    2
            Before Judges Whipple, Geiger and Susswein.

            On appeal from the Superior Court of New Jersey, Law
            Division, Burlington County, Docket No. L-0222-08.

            Hyland Levin Shapiro, LLP, attorneys for
            appellant/cross-respondent Medford Village East
            Associates, LLC (Peter J. Boyer, on the briefs).

            Brown     &     Connery,     LLP,    attorneys  for
            respondent/cross-appellant Lexon and Bond Safeguard
            Insurance Companies (William M. Tambussi, Paul
            Mainardi and Joseph T. Carney, on the briefs).

PER CURIAM

      We have been advised prior to argument this matter has been amicably

adjusted, and the parties have stipulated to the dismissal of this appeal.

Accordingly, the appeal is dismissed with prejudice and without costs.




                                                                         A-0029-20
                                      3